EXHIBIT 10.1

 

LEASE EXTENSION AGREEMENT

 

THIS LEASE EXTENSION AGREEMENT (“Extension Agreement”) is made and entered into
as of October 12, 2012, by and between Uptrail Group LLC, a Washington limited
liability company, Uptrail Group II LLC, a Washington limited liability company,
and Uptrail Group III LLC, a Washington limited liability company, (collectively
“Lessor”), and Rader Farms, Inc., a Delaware corporation fka Radar Farms
Acquisition Corp (“Lessee”).

 

RECITALS

 

A.            Lessor’s predecessors in interest (Lyle Rader, Sue Rader, Brad
Rader and Julie Newell) and Lessee are parties to that certain Agricultural
Ground Lease dated May 17, 2007 (the “Lease”) relating to certain real property
located in Whatcom County, Washington described therein (the “Property”). 
Capitalized terms that are not otherwise defined herein shall have the meanings
ascribed to them in the Lease.

 

B.            The initial Term of the Lease expires May 17, 2017.

 

C.            Lessor and Lessee desire to extend the Term of the Lease for an
additional ten (10) years for the Rent specified in Section 3.4 of the Lease.

 

AGREEMENTS

 

THEREFORE, the parties hereto agree as follows:

 

1.             Extended Term. The Term of the Lease is hereby extended for an
additional ten (10) years expiring May 17, 2027.

 

2.             Rent. As provided in Section 3.4 of the Lease, the Rent during
the extended Term shall be Fifty-Two Thousand Two Hundred Dollars ($52,200.00)
per month (Six Hundred Twenty-Six Thousand Four Hundred and No/100 Dollars
($626,400.00) per annum) and the Rent shall increase to that amount commencing
May 18, 2017.  As provided in Section 37.9 of the Lease, upon notice from Lessor
to Lessee, additional farmable acreage shall be added to the Lease on the terms
and conditions and at the Rent set forth in such Section 37.9 which Rent shall
be $750.00 per acre per year from the date such acreage is added to the Lease
until May 17, 2017 and then increase to $900.00 per acre per year effective
May 18, 2017 until the Term of the Lease expires.  Lessor confirms and directs
that all payments of Rent under the Lease shall continue to be delivered by
Lessee to Uptrail Group LLC, as they have been in the past, on behalf of such
entity and the other limited liability companies owned by such entity that make
up Lessor.

 

3.             Authority. Lessor represents and warrants that (i) it is the fee
simple owner of the Property, (ii) it has full power and authority to extend the
Term of the Lease as provided herein, (iii) there are no mortgages, liens or
encumbrances against the Property and no options held by any third party to
acquire or lease the Property or any portion thereof other than real property
taxes and the options in the Lease, (iv) the execution and delivery of this
Extension Agreement and the extension of the Lease hereunder have been duly
authorized by proper company action, and (v) this Extension Agreement when
executed by each Lessor, shall constitute valid, binding and enforceable
obligations of such Lessor in accordance with their respective terms.  Lessee
represents and warrants that (i) it has full power and authority to extend the
Term of the Lease as provided herein, (ii) the execution and delivery of this
Extension Agreement and the extension of the Lease hereunder have been duly
authorized by proper corporate action, and (iii) this Extension Agreement when
executed by Lessee, shall constitute valid, binding and enforceable obligations
of Lessee in accordance with their respective terms.

 

1

--------------------------------------------------------------------------------


 

4.             Other Terms and Conditions. All the terms and conditions of the
Lease, other than the Term and Rent as amended herein, shall remain in full
force and effect through the extended Term, including but not limited to any
options to purchase the Property or to make a first offer thereon.

 

5.             Defaults. Each party hereto represents that such party is not
aware of any defaults under the Lease, or of any events or conditions which,
with the giving of notice or the lapse of time or both, may become a default.

 

6.             Memorandum of Lease. The parties hereto agree to execute and
record a Memorandum of Lease reflecting the extension contained herein.

 

IN WITNESS WHEREOF, the parties hereto have executed this Extension Agreement as
of the date first set forth above.

 

LESSEE:

 

LESSOR:

 

 

 

RADER FARMS INC., a Delaware corporation

 

UPTRAIL GROUP LLC

 

 

 

By:

/s/ Steve Weinberger

 

By:

/s/ Suellyn J. Rader

 

Steve Weinberger

 

Suellyn J. Rader, Manager

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

UPTRAIL GROUP II LLC

 

 

 

 

 

 

 

By:

/s/ Suellyn J. Rader

 

 

 

Suellyn J. Rader, Manager

 

 

 

 

 

 

 

 

 

 

 

UPTRAIL GROUP III LLC

 

 

 

 

 

 

 

By:

/s/ Suellyn J. Rader

 

 

 

Suellyn J. Rader, Manager

 

2

--------------------------------------------------------------------------------


 

Consent of Guarantor

 

By executing below, the undersigned Guarantor consents to the terms of this
Lease Extension Agreement, agrees to all of its terms and conditions, and to all
of representations and warranties set forth herein, and acknowledges that its
Guaranty of the Lease, as defined therein, shall remain in full force and effect
in all respects as to the Lease as hereby amended and extended, including,
without limitation, the changes in the Rent thereunder.

 

Executed as of October 17, 2012.

 

 

GUARANTOR:

 

 

 

INVENTURE FOODS, INC., a Delaware corporation

 

 

 

By:

/s/ Steve Weinberger

 

 

Steve Weinberger

 

 

Chief Financial Officer

 

3

--------------------------------------------------------------------------------